Citation Nr: 0526494	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  By this decision, the RO found that new and 
material evidence had not been received for the rheumatoid 
arthritis claim, and denied service connection for depression 
on the merits.  Thereafter, in the February 2003 Statement of 
the Case (SOC), the RO found that new and material evidence 
had been received for the rheumatoid arthritis, but denied 
the underlying service connection claim on the merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

With respect to the claim for service connection for 
depression, the veteran indicated in her substantive appeal 
that she did not wish to pursue this issue.  Therefore, the 
Board lacks jurisdiction over this issue.  See 38 C.F.R. 
§§ 20.200, 20.202 (2004).

The record reflects that the veteran initially requested a 
Board hearing in conjunction with this appeal.  However, she 
subsequently changed her request to an RO hearing, then 
withdrew her hearing request entirely by a January 2004 
statement.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  Service connection was previously denied for rheumatoid 
arthritis by a March 1989 rating decision.  The veteran was 
informed of this decision by correspondence dated in April 
1989, including her right to appeal, and did not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for rheumatoid arthritis bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The preponderance of the evidence is against a finding 
that the veteran's rheumatoid arthritis is causally related 
to active service.


CONCLUSIONS OF LAW

1.  The March 1989 rating decision which denied service 
connection for rheumatoid arthritis is final.  38 U.S.C.A. 
§ 4004(b) (1988) (38 U.S.C.A. § 7104(b) (West 2002)); 
38 C.F.R. § 19.192 (1988) (38 C.F.R. § 20.1103 (2004)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for rheumatoid 
arthritis, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in February 2002, which was clearly 
before the April 2002 rating decision which is the subject of 
this appeal.  This correspondence specifically addressed the 
requirements for a grant of service connection as well as new 
and material evidence, informed the veteran of what 
information and evidence she must submit, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or to submit any evidence that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the February 2003 SOC, and a May 
2004 Supplemental Statement of the Case (SSOC), which 
provided her with notice of the law and governing regulations 
regarding this case, as well as the reasons for the 
determinations made with respect to her claims.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and her representative have had the opportunity to 
present evidence and argument in support of her claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Although the representative 
contended in a July 2005 statement that the record failed to 
show where VA attempted to obtain records from Walter Reed 
Army Hospital after the veteran submitted an authorization 
for release of these records in November 1988, the record 
reflects that the RO made a request for these records that 
same month and that records from this facility were on file 
at the time of the March 1989 rating decision.  Further, as 
detailed above, the veteran withdrew her request for a 
hearing in conjunction with this appeal.  Moreover, she was 
accorded an examination regarding her rheumatoid arthritis 
claim in April 2004.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received regarding the rheumatoid arthritis claim, and has 
addressed the merits of the underlying claim of service 
connection.  Nevertheless, pursuant to the holdings of 
Barnett, supra , and Jackson, supra, the Board must still 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  However, as detailed in the preceding paragraph, the 
RO accorded the veteran an examination in relation to this 
claim, and the Board is satisfied that the duty to assist has 
been satisfied.  Further, for the reasons stated below, the 
Board concurs with the RO's determination that new and 
material evidence has been received, but that the service 
connection is not warranted for the underlying disability.  
Inasmuch as the RO has already addressed the merits of the 
service connection claim, the veteran is not prejudiced by 
the Board also addressing the merits of this case.  See 
Bernard, supra

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was previously denied for 
rheumatoid arthritis by a March 1989 rating decision.  The 
veteran was informed of this decision by correspondence dated 
in April 1989, including her right to appeal, and did not 
appeal.

The evidence of record at the time of the March 1989 rating 
decision included the veteran's service medical records, as 
well as post-service medical records which covered a period 
from 1985 to 1988.

The veteran's service medical records contain no findings of 
rheumatoid arthritis while on active duty.

Records dated in September 1986 note that the veteran had 
rheumatoid arthritis of the hands and feet, and that she had 
been treated for this disorder for a year.

A November 1988 VA medical examination noted that the veteran 
had a history of rheumatoid arthritis since 1985, and 
diagnosed rheumatoid arthritis, on treatment.  

A VA orthopedic consultation, also conducted in November 
1988, noted that the veteran reported she had symptoms of 
minor pain in her fingers and elbows beginning in 1980, but 
that her symptoms went away so she did not see a doctor in 
service.  Further, she reported that she was symptom free 
until 1985 when she began to have pain in "every joint, 
major, minor."  She reported that she had surgery for carpal 
tunnel syndrome of the right wrist in August 1988.  However, 
she also reported that in February 1983 she turned over in 
bed, had severe pain in the coccygeal area, and was informed 
that she had a fractured coccyx.  There were no X-rays, and 
the only treatment was removal of the coccyx, which she 
refused.  She reported that she had no current symptoms 
referable to this, and that 2-3 days of bed rest cured her 
symptoms.  Diagnoses included rheumatoid arthritis, 
generalized (multiple joints).

The March 1989 rating decision denied service connection for 
rheumatoid arthritis, finding that the service medical 
records did not show diagnosis or treatment for this disorder 
while on active duty, and that the condition was shown to be 
first clinically diagnosed in 1985, more than one year 
following the date of separation from active duty.

The evidence added to the record since the March 1989 rating 
decision includes statements from the veteran, a lay 
statement from her former spouse, and additional post-service 
medical records dated in 2002 and 2004.

In a January 2001 lay statement, the veteran's former spouse 
stated that in the Spring of 1983 the veteran began to 
complain of joint stiffness and pain, that subsequently over 
the years her pain and stiffness increased until she became a 
regular patient at Walter Reed, and that the stiffness and 
joint pain was presumably related to rheumatoid arthritis 
back in the Spring of 1983.

A September 2002 medical statement noted that the veteran's 
physical findings were consistent with longstanding 
arthritis, and that it was reasonable to presume she had had 
this condition at least since 1983.

In April 2004, the veteran underwent a VA joints examination 
at which the examiner noted that both her claims file and 
computer file had been reviewed.  Diagnosis following 
examination was rheumatoid arthritis.  Further, the examiner 
commented that review of the claims file showed no indication 
in the veteran's service medical records of joint pain, and 
there was no evidence of any rheumatoid arthritis of any 
sort.  The examiner also summarized the post-service medical 
evidence, including the September 2002 medical statement 
which he noted did not give any indication the clinician had 
reviewed the veteran's service medical records or claims file 
before rendering an opinion.  The examiner stated that he did 
not feel that this was an appropriate way to address the 
question being asked without review of the veteran's records.  
Moreover, the examiner opined that, with review of the 
service medical records and claims file, that there was no 
indication of rheumatoid arthritis during the veteran's 
military service or within the year following.  

Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence.  However, these 
changes are applicable only to claims to reopen filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,628-
45,629.  Here, the veteran's claim was filed in July 2001, 
which was clearly prior to August 29, 2001.  As such, these 
changes are not applicable in the instant case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may also be established for certain 
chronic conditions, such as arthritis, if found to be present 
to a compensable degree within the first post-service year.  
38 C.F.R. §§ 3.307, 3.309(a).


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
rheumatoid arthritis claim, but that the preponderance of the 
evidence is against the underlying service connection claim.

As detailed above, service connection was denied for 
rheumatoid arthritis because the evidence did not show this 
disorder was present either during service or within the 
first post-service year.  Here, the evidence received since 
the last prior denial includes the September 2002 medical 
statement which opined that it was reasonable to presume 
veteran has had rheumatoid arthritis at least since 1983.  In 
addition, the lay statement from her former spouse indicates 
that she had joint stiffness and pain beginning in the Spring 
of 1983, which does tend to provide a "more complete 
picture" of the circumstances surrounding the origin of this 
disability.  Moreover, the evidence submitted to reopen a 
claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Based on the foregoing, the Board finds that the additional 
evidence submitted to reopen the veteran's claim of service 
connection for rheumatoid arthritis bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
finding that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.

Initially, the Board notes that, like the veteran, nothing in 
the record indicates her former spouse has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Thus, his statement cannot 
constitute competent medical evidence.  See Espiritu, supra.

The veteran contends that she had problems while on active 
duty, but was not actually diagnosed with rheumatoid 
arthritis until 1983, after she had separated from active 
service.  As such, she is seeking service connection on the 
basis of the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309(a).  As detailed above, there is medical evidence both 
in support and against such a finding.  Specifically, the 
September 2002 medical statement which supports the claim, 
and the April 2004 VA examination which is against the claim.

With respect to the September 2002 medical statement, the 
Board notes, as did the April 2004 VA examiner, that nothing 
indicates what records, if any, this clinician reviewed in 
conjunction with this statement.  For example, this statement 
does not address the fact that there were no indications of 
joint problems in the service medical records, and that the 
medical evidence does not indicate any such treatment and/or 
findings of rheumatoid arthritis until 1985.  Moreover, the 
opinion that it is "reasonable to presume" that the current 
rheumatoid arthritis could have been present almost 20 years 
earlier appears speculative at best, especially since it does 
not appear the claims file was reviewed in conjunction with 
this statement.  

Conversely, the April 2004 VA examiner noted that he had 
reviewed the claims file, and provided a summary of the 
relevant findings therein, including the September 2002 
medical statement.  Thus, the examiner's findings were based 
upon both an examination of the veteran, and a review of her 
medical history as documented by the evidence of record.  
Consequently, the Board finds that this opinion is entitled 
to the most weight regarding the etiology of the veteran's 
rheumatoid arthritis.  As this opinion is against a finding 
that the veteran's rheumatoid arthritis was present within 
her first post-service year, the claim must be denied.

No other competent medical evidence is of record which 
otherwise links the veteran's rheumatoid arthritis to her 
period of active duty.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for rheumatoid arthritis and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for rheumatoid 
arthritis, the claim is reopened.  To this extent only the 
benefit sought on appeal is allowed.

Entitlement to service connection for rheumatoid arthritis is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


